Appeal from order, Supreme Court, Bronx County (Seth L. Marvin, J.), entered July 28, 2005, which dismissed the petition for a writ of habeas corpus, unanimously dismissed as moot, without costs.
The appeal is moot in light of petitioner’s release to parole supervision (People ex rel. McGann v Ross, 91 NY2d 865 [1997]; People ex rel. Abreu v Warden of Rikers Is. Correctional Facility, 37 AD3d 353 [2007], lv denied 8 NY3d 811 [2007]). Petitioner’s arguments that the appeal is not moot are unavailing. Were we not dismissing the appeal, we would affirm. Concur—Mazzarelli, J.P., Saxe, Sullivan, Catterson and Kavanagh, JJ.